Citation Nr: 1404419	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 3, 2013, and in excess of 70 percent thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript is associated with the claims folder.  

During the course of the appeal, in a June 2013 rating decision, the RO granted an increased rating of 70 percent for the Veteran's service-connected PTSD, effective May 3, 2013.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

At the October 2013 Board hearing, the Veteran stated that he had not worked in five or six years, and that he suffers from occupational impairment due to his PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has indicated that he is unemployable due to the service-connected disability on appeal, the issue of a TDIU is before the Board. 

The Board has reviewed the Veteran's claims folder and the record maintained in VA's paperless claims processing systems.

The issues of entitlement to service connection for a bilateral hearing loss disability and for hepatitis C, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the October 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal of entitlement to service connection for a dental condition, and entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

2.  Prior to May 3, 2013, the evidence of record demonstrates that the Veteran's PTSD manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.
 
3.  From May 3, 2013, the Veteran's PTSD is not manifested by total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a dental condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to May 3, 2013, and in excess of 70 percent thereafter, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a dental condition and higher evaluation for tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of entitlement service connection for a dental condition and entitlement to an initial evaluation in excess of 10 percent for tinnitus in his October 2013 hearing before the undersigned.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

Higher evaluation for PTSD

The Veteran seeks entitlement to an increased disability rating for his service-connected PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Prior to the RO's July 2009 grant of service connection for PTSD, the Veteran was notified (by January and March 2009 letters) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Therefore, no further section 5103(a) notice is required for this increased rating claim.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  Also, the Veteran was afforded VA examinations in July 2009 and May 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.    

The Board is cognizant of the fact that the Veteran's claims folder was not available during the July 2009 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's history and current complaints, to include his complaints of social and occupational impairment associated with his PTSD.  A mental health examination was then performed that addressed all the relevant rating criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's PTSD symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to occupational and social impairment associated with the Veteran's PTSD.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran was afforded a VA examination in July 2009.  He reported that on a day-to-day basis he does "nothing" and is content with doing nothing.  He reported that when he worked, all he did was work, come home, shower, have dinner, watch television and then go back to sleep.  He also noted that at times he worked six days a week and the one day a week he would sleep.  He was not working at the time of the examination.  His PTSD symptoms included re-experiencing of his military service in Vietnam, remembrance of two friends who were killed during service in Vietnam, avoidance of trauma during service and hyperarousal, sleep impairment, irritability or people saying he is miserable, not liking to be around other people, feeling detached from others, and not having any hobbies.  He further noted that he would not be able to maintain employment if he had to interact with others.  Although he was a member of the American Legion, he did not attend events.  He had siblings, but did not interact with any of them.  He was married twice, and had been with his second wife since 1977.  He described his relationship with his wife as "excellent" and they had a daughter who he is close to.  He also had a granddaughter who he saw daily.  He had one friend who he saw on occasion.    

Upon examination, the VA examiner reported that the Veteran was alert and oriented to person, place, and time.  He was dressed casually and appropriately.  His attitude was cooperative, and his affect was blunted.  His speech and thought process were normal.  Although his thought content was devoid of any psychotic material, he reported that he was skeptical of everybody and everyone in that everyone is out to get whatever they can from people.  He did not have suicidal or homicidal ideation.  His memory was adequate, and judgment was good.  His insight into his illness was limited.  The examiner opined that the Veteran had "moderate" psychosocial impairment and that the Veteran was competent to manage his VA benefits.

The Veteran was provided a subsequent VA examination in May 2013.  He complained of impaired sleep, impaired concentration, irritability, social withdrawal, intrusive thoughts relating to his military service, nightmares, flashbacks, hypervigilance, and distress and physiological reactivity on exposure to cues.  He reported that he continues to reside with his wife and that their marriage was "fine," although he often has angry outbursts towards her.  However, the relationship with his daughter deteriorated.  He continued to not have contact with any of his siblings.  He also noted that he had a friend from high school who he communicated with every so often, and had a long-time neighbor who lived in the house across from where he was raised.  However, that neighbor had recently died, and the Veteran denied any other close relationships where he felt supported.  He was not involved with any groups, and he continued to isolate himself.  

On a checklist, the examiner noted symptoms that included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, circumstantial, circumlocutory or stereotyped speech; gross impairment in thought process or communication; disturbances of motivation or mood; anhedonia; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  

Upon examination, the VA examiner noted that the Veteran was alert and oriented to place and situation.  He was partially oriented to time, taking protracted time to recall the date, but was able to recall it when he linked it to his appointment.  He was appropriately dressed and groomed, and was cooperative and pleasant.  The examiner noted that the Veteran reported intermittent periods of not showering or grooming.  The Veteran maintained appropriate eye contact.  He appeared to be a reliable historian, but had extremely vague responses that required followup questions.  He had some difficulty comprehending what was asked of him.  His speech and attitude were normal.  His psychomotor activities, behavior, thought process, and intellectual functioning were within normal limits.  His thought content appeared to be somewhat circumstantial and tangential, though was easily redirected.  He did not have hallucinations or delusions, or evidence of any psychotic thinking.  He mood was depressed, and affect was congruent with his mood.  He denied suicidal ideation.  The examiner opined that the Veteran's symptoms manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She noted that the Veteran's PTSD was "severe" and resulted in significant impact on his social functioning and has resulted in significant isolation.  

VA treatment records dated from January 2009 to September 2013, to include group therapy records, document the Veteran's treatment for his PTSD.  The treatment records note that the Veteran was "an active participant" in the group therapy.  See, e.g., a VA treatment record dated January 2011.  They also document his use of medication for treatment and that he was well groomed, alert and oriented in all spheres, and had normal speech.  See, e.g., a VA treatment record dated August 2009.  The treatment records document his ongoing nightmares, irritability, flashbacks, and intrusive memories.  Also, they note that he had an ongoing relationship with his granddaughter, and he enjoyed going to group therapy.  See, e.g., a VA treatment record dated November 2009.  He also denied suicidal or homicidal ideation.  See, e.g., a VA treatment record dated February 2011.  

A July 2010 letter from the Veteran's VA psychiatrist, M.P., M.D., notes that the Veteran continued to experience symptoms of PTSD including insomnia, nightmares, intrusive memories, significant mistrust of others, and trouble with becoming close with others.  A January 2013 letter from S.D., Ph.D., who conducts the Veteran's group therapy, further noted the Veteran's active participation in group therapy.  She noted the Veteran's report of his difficulty with interpersonal relationships, chronic withdrawal from his family, and emotional numbing and avoidance of social interactions.  Moreover, his mood, thinking, and capacity for relating to others was severely disturbed and had negatively impacted his occupational and social functioning.  The Veteran reported during a September 2013 evaluation that he had not seen his daughter much, as they tended to argue when he was around.    

The Veteran continued his complaints of symptoms associated with his PTSD at the October 2013 Board hearing.  Specifically, he testified that his symptoms included occupational and social impairment, depressed mood, anxiety, continuous panic and depression, chronic sleep impairment, irritability, and memory loss.  He did not watch any news about any wars and has no tolerance for the smell of diesel fuel.  Furthermore, when he was working, he had many problems with his coworkers and supervisors.  The Veteran further testified that his general mood is depression, and he does not have any interests or hobbies.  He also indicated some impairment with thought processing and with going to crowded places such as a grocery store.  

Based on the evidence of record, the Board finds that a 70 percent disability rating is not warranted for the Veteran's PTSD prior to May 3, 2013.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that prior to May 3, 2013, the competent and probative evidence, to include VA treatment records and the July 2009 VA examination, document the Veteran's difficulty adapting to stressful circumstances, impaired impulse control, and near-continuous panic and depression.  These are three criteria found in the 70 percent rating category; however, they cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  Pertinently, the evidence of record prior to May 3, 2013 is absent suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  On the contrary, the July 2009 VA examination report and the VA treatment records dated prior to May 3, 2013 indicate that the Veteran denied suicidal ideation and did not endorse obsessional rituals which interfered with routine activities.  Furthermore, his speech and hygiene were noted as normal, and he was oriented during examinations.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships prior to May 3, 2013.  Indeed, the Veteran reported a "fine" relationship with his wife, was close to his daughter and granddaughter, had a friend who he saw on occasion, and was an active participant in PTSD group therapy.  The record therefore indicates that the Veteran was able to maintain a few effective relationships prior to May 3, 2013.  The Board also reiterates the July 2009 VA examiner's report that the Veteran's psychosocial impairment at that time was "moderate."

In light of the foregoing, the Board concludes that, while the Veteran demonstrates three of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 prior to May 3, 2013.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category. The Board finds that the evidence as whole indicates that the Veteran's PTSD traits prior to May 3, 2013 is most accurately manifested by nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms prior to May 3, 2013, the Board finds that these criteria do not approximate a 70 percent disability rating as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.
  
The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period (to include the period since May 2013) have not been met.  While the Board accepts that the Veteran's PTSD traits affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  Although the May 2013 VA examiner documented gross impairment in thought process or communication, the evidence does not demonstrate persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  While the May 2013 VA examiner noted partial orientation to time and that the Veteran had intermittent periods of not showering or grooming, she did not specifically indicate disorientation to time or place or intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  Moreover, the Veteran has repeatedly been found to not endorse suicidal or homicidal ideation throughout the period under consideration.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluations.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between 45 and 55, which indicate serious to moderate impairment with a GAF of 45 at his recent VA examination.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating prior to May 3, 2013, and a 70 percent rating thereafter. 

Based on all of the above, the Board finds that a disability rating greater than 50 percent prior to May 3, 2013, and a disability rating greater than 70 percent thereafter is not warranted.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as avoidance of certain activities, irritability, depressed mood, and chronic sleep impairment.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  Also, there is no evidence of frequent hospitalizations or marked interference with employment such that factually, an extraschedular rating should be considered.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to service connection for a dental condition is dismissed.

The appeal of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.

Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 3, 2013, and in excess of 70 percent thereafter is denied.

REMAND

Service connection for a bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability related to his military service, specifically as due to acoustic trauma from artillery fire during service in Vietnam.  The Board finds the Veteran credible with regard to his report of in-service noise exposure.

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran was not diagnosed with a hearing loss disability at the time of his entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the bilateral hearing loss disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To that end, in July 2009, the Veteran underwent VA examination.  At that time, his service treatment records were reviewed, which revealed pure tone thresholds, in decibels, for his July 1967 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
5 (15)
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
5 (15)
30 (35) 

NOTE: Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.  The Board has converted the ASA units to ISO units in parentheses above.  

At the time of the July 1967 examination, the Veteran reported that he had been advised to have an ear operation, and running ears was noted.  Additionally, in August 1970, the Veteran was treated for an ear infection.  

Pure tone thresholds, in decibels, were as follows for the May 1971 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Based on review of these records, a VA examiner noted that the Veteran's July 1967 service entrance examination demonstrated a "mild high frequency hearing loss" in the left ear.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a bilateral hearing loss disability and concluded that the Veteran's hearing loss was not caused as a result of noise exposure while in the military since there was no deterioration of hearing from the time of entry to the time of discharge.  

With regard to the VA examiner's opinion, the Board notes that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  38 C.F.R.        § 3.385 (2013).  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Additionally, in finding that the Veteran had pre-existing hearing loss in the left ear, the VA examiner did not state whether there is clear and unmistakable evidence as to whether the Veteran has a right and/or left ear hearing loss disability that pre-existed his military service and if so, whether there is clear and unmistakable evidence that it was not aggravated by service beyond its natural progression.  Moreover, there is no other opinion of record indicating such.  In light of the foregoing, the Board finds that an opinion must be obtained which addresses whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss disability preexisted military service and, if it did, whether there is clear and unmistakable evidence that the bilateral hearing loss disability was not aggravated to a permanent degree by service beyond its natural progression.  Accordingly, a remand for such opinion is required.  





Service connection for hepatitis C

The Veteran contends that he has hepatitis C as a result of his military service, specifically from receiving daily injections.  See the October 2013 Board hearing transcript, page 23.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence of record documents an active problem of hepatitis C.  See, e.g., a VA treatment record dated February 2013.  

With regard to evidence of an in-service incurrence of a disease or injury, the Board observes that the Veteran's service treatment records are absent complaints of or treatment for hepatitis C.  However, the Board acknowledges the Veteran's report of receiving daily injections during service.  Indeed, the Board notes that the Veteran is competent to attest to receiving these injections.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of receiving injections.  The Board has no reason to doubt the Veteran's statements and finds him credible with regard to this report.  Furthermore, the Board finds the Veteran credible with regard to his report of symptoms.

Additionally, the Veteran contends that his current hepatitis C is related to his military service, specifically from receiving the daily injections in service.  

On this evidence, the Board finds that there is evidence of a current disability, an in-service event, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current hepatitis C and his service is warranted. 

TDIU

As discussed above, the Board has taken jurisdiction over the Veteran's October 2013 application for TDIU.  See Rice, 22 Vet. App. at 453-54.  No notice regarding that claim has been provided and appropriate development has not been conducted. Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken, to include a medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to address the following: 

a. Identify whether the Veteran currently suffers from hepatitis C.

b. If the Veteran suffers from hepatitis C, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hepatitis C is related to his active military service, to include his credible report of receiving daily injections.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Refer the case to a VA audiologist in order to determine the etiology of the Veteran's bilateral hearing loss disability.  The claims file and a copy of this remand should be forwarded to the examiner.  If the examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.

Based on a review of the claims folder, the examiner must provide an opinion as to the following:

a. Whether there is clear and unmistakable evidence that the Veteran had a bilateral hearing loss disability prior to his entry onto active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and manifest.

b. If the VA examiner determines that the Veteran's current bilateral hearing loss disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.

c. If the VA examiner determines that the Veteran's current bilateral hearing loss disability did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability is related to his active military service, to include his credible report of noise exposure.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
  
5. Scheduled the Veteran for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

6. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


